Title: To Thomas Jefferson from William B. Giles, 13 December 1789
From: Giles, William Branch
To: Jefferson, Thomas



Sir
Petersburg Decbr. 13th. 1789.

I am this moment honord with your very polite favor of this morning, inclosing sundry papers the purport of which I have attentively examined. I have made inquiries of some of my Friends of this town who were with me at the Receipt of your favor, respecting Mr. Mark’s situation in life and from their advice have reason to apprehend that Monsr. de Vernon may repent the confidence, he hath reposed in Mr. Mark. My inquiries however shall not stop here, and when I shall become further informed (agreeably to your request) I will with Pleasure write fully to Monsr. De Vernon on the subject and freely use every exertion in my power which may render Monsr. de Vernon any assistance in regaining his money from Mr. Mark.
I am unable to give you any certain information respecting the administration of the younger Mr. Bannister’s estate, which I believe hath not been regularly granted to any person, but I believe he hath died intestate and that Mr. Dunbar of Charles City hath taken upon himself the management of the estate since Mr. Bannister’s Death. I will however Sir procure the best information on this subject and take pleasure in communicating it to you.

You will find inclosed a rough statement of your Servant’s account which I beleive to be satisfactory to him. I now deliver him the Ballance due him, the appropriation of which I submit to you to direct.
I shall always feel myself honord in attending to any commands with which you shall think proper to intrust me, and am Sir with the highest Respect and esteem your most Obdt. Servt.,

Wm. B. Giles

